         Case 2:18-cv-08881-JCZ-DMD Document 107 Filed 02/15/21 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


TERRY BAHAM, STEPHEN TURNER
AND YALONDA STUBBS                                                                     PLAINTIFFS

VERSUS                                                                  CAUSE NO. 2:18-cv-08881

TIMMY MOORE, LOVORN & LOVRN
TRUCKING, INC., AND NATIONAL
FIRE AND MARINE INSURANCE
COMPANY                                                                             DEFENDANTS

                                                                    JUDGE JAY C. ZAINEY
                                                            MAGISTRATE DANA M. DOUGLAS


                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
        PARTIAL SUMMARY JUDGMENT MOTION ON THE ISSUE OF LIABILITY

           COME NOW Defendants Timmy Moore, Lovorn & Lovorn Trucking, Inc. and National

Fire and Marine Insurance Company, by and through the undersigned counsel, who respond to

Plaintiffs’ Partial Summary Judgment Motion on the Issue of Liability.

                                                       1.

                                   Plaintiffs’ Motion is Untimely

           October 1, 2019 was this the dispositive motion deadline in this case.1 Plaintiffs’ motion,

filed approximately 16 months after the deadline, is untimely. It should not be considered.

                                                       2.

           The Uniform Motor Vehicle Traffic Crash Report is Inadmissible Hearsay

           Plaintiffs cite the subject Uniform Motor Vehicle Traffic Crash Report (Exhibit 1) in

support of their motion. In it, Officer Jonathan Broom stated “[Moore] stated he was traveling

west on Chef Menteur Highway in the right lane when he attempted to switch to the middle lane


1
    R. Doc. No. 9—Sched. Order, ¶ 4 (Dec. 18, 2018).


{01163199 - v1}
       Case 2:18-cv-08881-JCZ-DMD Document 107 Filed 02/15/21 Page 2 of 7




he struck [Plaintiffs].”2 This statement is merely an alleged report of what Officer Broom said

Moore said. It is inadmissible hearsay because it is a statement that 1) Moore did not make

while testifying at the current trial or hearing and 2) that Plaintiffs now offer in evidence to prove

the truth of the matter asserted in the statement.3 The Eastern District has previously held that a

“Vehicle Traffic Crash Report relied upon by the plaintiff is inadmissible hearsay evidence

pursuant to Federal Rule of Evidence 802, et seq.”4 And this Court ruled, almost a year ago, that

“Officer Broom’s accident report shall not be admitted into evidence.”5

        “A party may object that the material cited to support [a summary judgment motion,]. . .a

fact cannot be presented in a form that would be admissible in evidence.”6 Defendants object to

Exhibit 1 on grounds that it is inadmissible hearsay.

                                                     3.

            Because the Parties Dispute Liability, the Jury Should Decide This Case

        The dispute since this case began has centered on what caused the accident, not that an

accident occurred. Plaintiffs, in their motion, nonetheless conflate the two. They cite Defendant

Timmy Moore’s deposition testimony, stating that he saw Plaintiffs’ vehicle and changed lanes,

to argue that causation is conclusive.7 It is not.

        The mere fact that an automobile accident happened does not create a negligence

inference. Rather, as this Court has stated “Negligence is an affirmative fact that is not presumed

but must be proved by the party who alleges it.”8 At trial, Plaintiffs must prove liability. They

must prove that Moore’s conduct was both the cause-in-fact and the legal cause of their alleged

2
  R. Doc. No. 99-1—Pls.’ Memo. In Support of P. S. J., Ex. 1 (Feb. 2, 2021).
3
  Fed. R. Evid. 801(c)(1)(2).
4
  Tyler v. Old Am. County Mut. Fire Ins. Co., 2006 U.S. Dist. LEXIS 13827 * 6 (E. D. La. 2006).
5
  R. Doc. No. 76—Order & Reasons, ¶ B.ii. (Mar. 11, 2020).
6
  Fed. R. Civ. Pro. 56(c)(2).
7
  R. Doc. No. 99-1—Pls.’ Memo. In Support of P. S. J., pgs. 3-4.
8
  Sheane v. Phoenix Ins. Co., 208 F. Supp. 407, 410 (E. D. La. 1962); citing Sumrall v. Aetna Casualty & Surety Co.,
124 So. 2d 168 (La. App. 2 Cir. 1960); Oliver v. Pitarro, 129 So. 2d 39 (La. App. 2 Cir. 1961).


{01163199 - v1}
       Case 2:18-cv-08881-JCZ-DMD Document 107 Filed 02/15/21 Page 3 of 7




injuries.9 At trial, the jury will hear Moore testify that he does not know what caused the

accident:

        A:       I don’t know if I hit him or not, just to be honest with you.10
        ...
        Q:       So, you don’t know if you even hit Vehicle 2?
        A:       That’s right.11
        ...
        A:       I just don’t know if I hit them or not.12
        ...
        Q:       So, is this – you’re saying that you didn’t tell Greg [Lovorn] that a car ran
                 into your trailer?
        A:       I told him that they said I run into them and that was it.13
        ...
        Q:       So, it’s your testimony today that you don’t know how it happened?

        A:       No.
        Q:       You don’t know how the other vehicle had damage on the whole
                 passenger side?
        A.       Do not know.14
        ...
        Q:       Mr. Moore, remember we did your discovery responses back earlier in the
                 year? Do you remember that?
        A:       Yes.
        Q:       And in those you mentioned. . .you were in an accident. . .?
        A:       That’s what I answered, yes.
        Q:       Okay. But now today you are saying that you weren’t in one, right? Can
                 you tell me why there is a difference?
        A:       Ah, I don’t think I was in it ‘cause I didn’t feel no accident by hitting
                 nobody or nothing like that. I don’t know.
        Q:       And --
        A:       They were telling me I hit him. I don’t know. I don’t remember hitting
                 nobody or nothing like that.15

        Nor did Moore recall making any contact with the Plaintiffs’ vehicle in his response to

Plaintiffs’ Requests for Admission, which the jury will read:


9
  South Central Bell Tel. Co. v. Sewerage & Water Bd., 94-1648, 1649 (La. App. 4 Cir. 3/16/95), 652 So. 2d 1090;
citing Roberts v. Benoit, 605 So. 2d 1032, 91-0394 (La. 9/9/91).
10
   Exhibit 1—Depo. T. Moore, 43:13-14 (Sept. 23, 2019).
11
   Id. at 44:1-3.
12
   Id. at 44:25.
13
   Id. at 52:5-8.
14
   Id. at 65:6-11.
15
   Id. at 67:10-25, 68:1-4.


{01163199 - v1}
      Case 2:18-cv-08881-JCZ-DMD Document 107 Filed 02/15/21 Page 4 of 7




        REQUEST NO. 3:        Admit that the vehicle operated by you, Timmy Moore,
        made contact with the vehicle containing Plaintiffs on September 27, 2017.

        RESPONSE: Denied.16

        The sworn testimony and discovery above establishes that the parties’ evidence differs on

liability. Because there are genuine issues of material fact relative to causation, summary

judgment is not appropriate. The jury should decide liability.

                                                    4.

The Jury Will Decide What Weight, if Any, to Give to Moore’s Traffic Citation/Guilty Plea

        Plaintiffs cite Phillips v. Roofers Mart Southeast, Inc.17 to argue that, because Moore

pleaded guilty by paying his traffic citation, the plea “is an admission which constitutes

competent evidence in a subsequent civil trial.”18 This standard that should not be applied at the

summary judgment stage. Raising this issue now creates a proverbial red herring.

        A closer reading of the case indicates that the plaintiff alleged that Boudreaux struck him

with his motor vehicle causing injuries.19 Boudreaux received a traffic citation to which he plead

guilty because it was inconvenient to return from out-of-state to continue his citation challenge.20

The jury found for Boudreaux and plaintiff moved for a directed verdict arguing that “Boudreaux

was the sole cause of the accident” which the Court denied.21 The Court held that

        After considering the arguments raised in the parties’ briefs and the applicable
        law, the Court declines to reverse the jury's verdict finding that Mr. Boudreaux
        was not negligent. . .At the trial, the parties put on evidence and testimony to
        portray competing sets of facts as to what happened at the accident involving
        Plaintiff and Mr. Boudreaux. . .It is conceivable that the jury, in deliberating. . .
        found that the ticket issued to Mr. Boudreaux, which he attempted to challenge,
        but ultimately plead to, as well as the police report, [was] not determinative of

16
   Exhibit 2—Def. T. Moore’s Responses to Pls.’ Req. for Admission (Feb. 8, 2019).
17
   Phillips v. Roofers Mart Southeast, Inc., 2010 U.S. Dist. LEXIS 130606 *; 2010 WL 4924769 (E. D. La. 2010).
18
   R. Doc. No. 99-1—Pls.’ Memo. In Support of P. S. J., p. 4.
19
   Phillips v. Roofers Mart Southeast, Inc., 2010 U.S. Dist. LEXIS 130606 * 1-2.
20
   Id. at *13.
21
   Id. at *4.


{01163199 - v1}
       Case 2:18-cv-08881-JCZ-DMD Document 107 Filed 02/15/21 Page 5 of 7




        what happened during the accident. . .

        When, as has occurred in the present case, a defendant pleads guilty to a traffic
        violation, this admission constitutes competent evidence in a subsequent civil
        trial, but is not conclusive of negligence.22

        At this stage, the parties are not a “subsequent civil trial.” The jurors in this case, like the

jurors in Phillips v. Roofers Mart Southeast, Inc. will decide what weight, if any, to give to

Moore’s guilty plea.

                                                       5.

     Officer Broom’s Body Camera Video is Not Competent Summary Judgment Evidence

        Plaintiffs argue that Officer Broom’s body camera video depicts “Defendant Moore

[admitting] to the NOPD investigating officer that in the process of changing lanes he believed

he struck Plaintiffs vehicle. This admission can be heard on the body camera of the investigating

NOPD officer.”23

        Plaintiff did not attach the video as an exhibit. But, to the extent Plaintiffs seek to rely on

it, Defendants object on grounds that it is competent summary judgment evidence. Defendants

object further on grounds of lack of foundation and authentication.

        If the Court considers the video, however, Defendants note that Plaintiffs’ quotation

above is taken out of context. The undersigned’s transcription of the subject audio is below.

        Broom:            What happened?
        Moore:            Huh?
        Broom:            What happened?!
        Moore:            They said I side swiped them but I didn’t think I touched them but
                          I guess I did, it was [incomprehensible] on my trailer. . .24

                                    Conclusion and Relief Requested

        Liability should be decided by the jury, not on summary judgment. The conflicting

22
   Id. at *9, *11 (emphasis added).
23
   R. Doc. No. 99-1—Pls.’ Memo. In Support of P. S. J., p. 2.
24
   Officer J. Broom, body camera audio (emphasis added) (Sept. 17, 2017).


{01163199 - v1}
      Case 2:18-cv-08881-JCZ-DMD Document 107 Filed 02/15/21 Page 6 of 7




deposition testimony of the parties establishes that there are genuine issues for the jury to

evaluate. The issue of Moore’s traffic citation/guilty plea is a red herring and the jury should

weigh it, and all of the evidence at trial. the issue at trial. Plaintiffs’ motion should be denied.

                                                       Respectfully submitted:

                                                       BURGLASS & TANKERSLEY, LLC

                                                       s/Joseph J. Valencino
                                                       ANDRÉ C. GAUDIN (#20191)
                                                       JOSEPH J. VALENCINO, III (#32791)
                                                       5213 Airline Drive
                                                       Metairie, Louisiana 70001-5602
                                                       Telephone: (504) 836-0416
                                                       Facsimile: (504) 287-0456
                                                       email: agaudin@burglass.com
                                                              jvalencino@burglass.com
                                                       Attorneys for Defendants Timmy Moore,
                                                       Lovorn & Lovorn Trucking, Inc. and
                                                       National Fire and Marine Ins. Co.




{01163199 - v1}
      Case 2:18-cv-08881-JCZ-DMD Document 107 Filed 02/15/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, Joseph J. Valencino, III, one of the attorneys for Defendants Timmy Moore, Lovorn &

Lovorn Trucking, Inc. and National Fire and Marine Insurance Company certify that I have this

day served a true and correct copy of the above and foregoing Opposition to Plaintiffs’ Partial

Summary Judgment Motion on the Issue of Liability on the following counsel of record via the

Court’s ECF system:

       Vanessa Motta
       3632 Canal Street
       New Orleans, LA 70119
       email: Vanessa@Mottalaw.com

       Counsel for Plaintiffs

       THIS the 15th day of February, 2021.

                                                     s/Joseph J. Valencino




{01163199 - v1}
